Name: Commission Regulation (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|31993R1859Commission Regulation (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third countries Official Journal L 170 , 13/07/1993 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 50 P. 0259 Swedish special edition: Chapter 3 Volume 50 P. 0259 COMMISSION REGULATION (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 746/93 (2), and in particular Article 22b thereof, Whereas Article 22b of Regulation (EEC) No 1035/72 provides for the possibility of introducing a system of import licences for certain products which prove to be sensitive and which are imported in relatively large quantities; Whereas traditional import flows of garlic are rising sharply and as a consequence measures should be adopted for imports of that product to be monitored closely; Whereas the most suitable means of achieving that objective is to introduce a system of import licences requiring a set period to elapse between the submission of the application and the actual issuance of the licence and entailing the lodging of a security reflecting the value of the product, in order to ensure compliance by operators with their obligations; whereas the term of validity of licences must take account of the features of the market for the product concerned; Whereas Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 2101/92 (4), should apply; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Garlic (CN code 0703 20 00) shall be released for free circulation in the Community subject to the presentation of import licences issued by the Member States concerned to all parties concerned who apply therefor, whatever their place of establishment in the Community, in accordance with Articles 2 and 3. Article 2 1. Import licences shall be issued subject to the lodging of a security of ECU 1,5 per 100 kilogrammes net weight. The security shall be forfeited in full or in part if the quantities stiuplated in the licence are not released for free circulation, or y only part thereof is released, during the term of validity of the licence. 2. Import licences shall be valid for 40 days from their date of issue as defined in Article 3 (2). Article 3 1. Section 8 of import licence applications and import licences shall show the country of origin of the product. Import licences shall only be valid for products originating in the country shown in Section 8 thereof. 2. Import licences shall be issued on the third working day following the day on which the application is lodged unless measures are taken within that time. However, import licences applied for by or on the third working day following the date of entry into force of this Regulation shall be issued forthwith. Article 4 The Member States shall notify the Commission of: 1. the quantities covered by import licence applications, together with the CN code concerned, the quantities broken down by country of origin. That information shall be notified as follows: - every Wednesday, in respect of applications lodged on the Monday or Tuesday of that week, - every Friday, in respect of applications lodged on the Wednesday or Thursday of that week, - every Monday, in respect of applications lodged on the Friday of the preceding week; 2. the quantities covered by unused or partly-used import licences, corresponding to the difference between the quantities entered on the back of the licences and the quantities for which they were issued. That information shall be notified every Wednesday, in respect of data received the previous week. If no import licence applications have been submitted in one of thel periods referred in point 1 or if there are no unused quantities as referred to in point 2, the Member State in question shall notify the Commission thereof on the days indicated in this Article. Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 77, 31. 3. 1993, p. 14. (3) OJ No L 331, 2. 12. 1988, p. 1. (4) OJ No L 210, 25. 7. 1992, p. 18.